PER CURIAM.
Petitioner seeks review of the decision of the district court of appeal in State v. Sargent, 617 So.2d 1115 (Fla. 5th DCA 1993). *848We have jurisdiction under article V, section 3(b)(4) of the Florida Constitution.
Our recent decision in Munoz v. State, 629 So.2d 90 (Fla.1993), resolved the issue presented in this case. On the authority of Munoz, the decision under review is approved.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.